[Cite as State ex rel. Pettway v. Cuyahoga Cty. Court of Common Pleas, 2012-Ohio-1971.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98045


                            STATE OF OHIO, EX REL.,
                              TIMOTHY PETTWAY

                                                  RELATOR

                                                    vs.

                           CUYAHOGA COUNTY COURT
                         OF COMMON PLEAS, ET AL.

                                 RESPONDENTS



                                         JUDGMENT:
                                         WRIT DENIED

                                          Writ of Procedendo
                                          Motion No. 453669
                                          Order No. 453923

        RELEASE DATE:              April 30, 2012
                                  2




FOR RELATOR

Timothy Pettway, pro se
Inmate #550-655
Toledo Correctional Institution
2001 East Central Avenue
Toledo, Ohio 43608


FOR RESPONDENTS

William D. Mason
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
                                           3




LARRY A. JONES, SR., J.:

       {¶1} Timothy Pettway has filed a complaint for a writ of procedendo. Pettway

seeks an order from this court, which requires that the Cuyahoga County Court of

Common Pleas and Judge Kenneth R. Callahan, the Respondents, to render a ruling with

regard to a motion for new trial as filed on March 10, 2009, in State v. Pettway, Cuyahoga

County Court of Common Pleas Case No. 498474.

       {¶2} Attached to the motion for summary judgment, filed by the Respondents, is a

copy of an entry journalized on March 14, 2012, which demonstrates that a ruling has

been entered with regard to Pettway’s motion for new trial. In addition, a ruling has been

rendered with regard to his motion to vacate sentencing. Pettway’s request for a writ of

procedendo is moot.        State ex rel. Fontanella v. Kontos, 117 Ohio St.3d 514,

2008-Ohio-1431, 885 N.E.2d 220; State ex rel. Jerninghan v. Cuyahoga Cty. Court of

Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 648 N.E.2d 723.

       {¶3} Accordingly, we grant Respondents’ motion for summary judgment. Cost to

be paid by Respondents. The court directs the Clerk of Court to serve notice of this

judgment and its date of entry upon all parties as required by Civ.R. 58(B).



       {¶4} Writ denied.
                             4


LARRY A. JONES, SR., JUDGE

JAMES J. SWEENEY, P.J., and
COLLEEN CONWAY COONEY, J., CONCUR